DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricketts (US 10368492 B2).

Regarding claim 15, Ricketts discloses a method of adjusting crop material flow through a threshing and separating system (24) of an agricultural harvester (10), the threshing and separating system having a plurality of rasp bars (84) connected to an outer surface (82) of a rotor (40), each rasp bar having a working surface (90) defining a respective working angle (draft angle α, see Fig. 4-9) relative to a tangent of the outer surface, wherein the method comprises:
selectively pivoting an adjustable working surface (90) of at least one of the rasp bars to change the respective working angle while the agricultural harvester is operating (col. 5 lines 58-60: The trailing surface 90 is set at a draft angle α in order to help move the crop material rearward. Draft angle α may be between 10 and 30 degrees).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ricketts (US 10368492 B2) in view of Murray (US 8118649 B1).

Regarding claim 1, Ricketts discloses a threshing and separating system (24) for an agricultural harvester (10), comprising: 
a concave (42) having a plurality of perforations; 
a rotor (40) having an outer surface (82) and at least partially enclosed by the concave;  
a plurality of rasp bars (84) connected to the outer surface of the rotor, each rasp bar having a working surface (90) defining a working angle (draft angle α, see Fig. 4-9) relative to a tangent of the outer surface, 
wherein at least one of the rasp bars is an adjustable rasp bar with an adjustable working surface (90) pivotably coupled to the rotor (col. 5 lines 58-60: The trailing surface 90 is set at a draft angle α in order to help move the crop material rearward. Draft angle α may be between 10 and 30 degrees). 
Ricketts does not disclose an actuator coupled to the adjustable rasp bar and configured to selectively pivot the adjustable working surface to adjust the working angle of the adjustable rasp bar.
In some embodiments, rasp bars 62 may be electrically adjustable such as controlled by electrically controlled hydraulic actuators).
It would be obvious to one of ordinary skill in the art to provide the adjustable rasp bars disclosed by Ricketts with actuators, as disclosed by Murray, as a way of setting the angle of the working surface remotely.

Regarding claim 2, Ricketts, in view of Murray, discloses the threshing and separating system of claim 1, wherein the adjustable rasp bar is pivotable about a pivoting axis extending in a radial direction (see Fig. 4-9, 90 pivots about 94) of the rotor.

Regarding claim 4, Murray, of the resultant combination above, discloses the threshing and separating system of claim 1, further comprising a pressurized fluid source fluidly coupled to the actuator (hydraulic actuators are known to be connected to pressurized fluid sources).

Regarding claim 5, Murray, of the resultant combination above, discloses the threshing and separating system of claim 4, wherein the actuator includes a piston rod (hydraulic actuators are well known to be piston cylinders) and/or or an elastic bladder configured to extend and adjust the working angle of the adjustable rasp bar. 

Regarding claim 6, Ricketts, in view of Murray discloses the threshing and separating system of claim 1, wherein the adjustable rasp bar includes a fixed portion (bolt 94, about which 84 moves) fixedly connected to the rotor and an adjustable portion (84) pivotably coupled to the rotor and including the adjustable working.
Regarding claim 7, Ricketts, in view of Murray, discloses the threshing and separating system of claim 1, wherein an entirety of the adjustable rasp bar is pivotably coupled to the rotor (see Fig. 4-9).

Regarding claim 8, Ricketts, in view of Murray, discloses the threshing and separating system of claim 1, wherein a plurality of the rasp bars are adjustable rasp bars (see Fig. 2-3, a plurality of rasp bars 84 are shown attached to the threshing rotor).

Regarding claim 9, the combination of Ricketts and Murray discloses the threshing and separating system of claim 8, further comprising: 
a pressurized fluid source (hydraulic actuators are known to be connected to pressurized fluid sources), and 
a plurality of actuators (Murray: col. 6 lines 23-25, multiple actuators are referenced) coupled to the plurality of rasp bars, respectively, 
wherein the actuator coupled to the adjustable rasp bar and the plurality of actuators are fluidly coupled to the pressurized fluid source.

Regarding claim 10, the combination of Ricketts and Murray discloses the threshing and separating system of claim 9. 
The combination does not disclose wherein each actuator coupled to the pressurized fluid source is fluidly coupled to a manifold fluidly coupled to the pressurized fluid source.
The examiner takes Official Notice that it is old and well known to connect a pressurized fluid source to a manifold to regulate the pressure of the fluid across multiple actuators.  

Regarding claim 11, Ricketts, in view of Murray, discloses the threshing and separating system of claim 8, further comprising at least one fluid line (hydraulic actuators are well known to be separated from pressurized fluid sources by fluid lines) fluidly coupled to the pressurized fluid source and at least one of the plurality of actuators. 
The combination does not disclose a location of the fluid line.
It would be obvious to one of ordinary skill in the art to house the fluid line within an interior of the rotor as a way of protecting the line from damage during threshing. 

Regarding claim 13, the combination of Ricketts and Murray discloses the threshing and separating system of claim 1. 
The combination does not disclose wherein the actuator is a pneumatic actuator.
The examiner takes Official Notice that it is old and well known to replace a hydraulic actuator with a pneumatic actuator. 

Regarding claim 14, Ricketts discloses an agricultural harvester (10) comprising: 
a header (18); and 
a threshing and separating system (24) configured to receive crop material from the header, the threshing and separating system comprising: 
a concave (42) having a plurality of perforations; 
a rotor (40) having an outer surface (82) and at least partially enclosed by the concave; 
a plurality of rasp bars (84) connected to the outer surface of the rotor, each rasp bar having a working surface (90) defining a working angle (draft angle α, see Fig. 4-9) relative to a tangent of the outer surface, wherein at least one of the rasp bars is an adjustable rasp bar with an adjustable working The trailing surface 90 is set at a draft angle α in order to help move the crop material rearward. Draft angle α may be between 10 and 30 degrees). 
Ricketts does not disclose an actuator coupled to the adjustable rasp bar and configured to selectively pivot the adjustable working surface to adjust the working angle of the adjustable rasp bar.
In a similar threshing rotor, Murray discloses rasp bars (62) that may be adjusted with an actuator (col. 6 lines 23-25: In some embodiments, rasp bars 62 may be electrically adjustable such as controlled by electrically controlled hydraulic actuators).
It would be obvious to one of ordinary skill in the art to provide the adjustable rasp bars disclosed by Ricketts with actuators, as disclosed by Murray, as a way of setting the angle of the working surface remotely.

Allowable Subject Matter
Claims 3, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 3259979 B1 discloses a rasp bar with adjustable fins. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671